department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct uniform issue list number se t er rag ty hhh ik iaai ais sassi ikere iaea hkekkkkkeekekeererkaerererererereaee hikari aeeeererere legend taxpayer a taxpayer b financial_institution c i ' kkk kekkkekrereeerkeiarekeereeeeekee keke ekkekeerareeieke me kkk kkkkkrekkkkerekrehrekkekee hra eer eeerereeerere me krhrkkkkekrkekrekkkkekkrerrekerereeeriek t kkk krereereaeerkeike ' officer d ee ck kkkkkkkekkekekarekeeaeerkeeeeeekee financial_institution e traditional_ira x rikki kaka hmakkakkkhrkeereaeerereikkaeerreekkreee ek kkkkekhkkekrekrekkeeeeeerrereeeareerereree me kxakkhkkahkkekeeeekeekerererererekrerererkekee roth_ira y amount dear rk kkkkekkk hakkar ere ee eereeereaeere kek kkkhkkakkkrkrerekkiheraererereakeeree kikkkkkekekrerekre keke reet hri kkk hk kr kikkke ihre eere me this is in response to a letter dated date submitted by your authorized representative on your behalf as supplemented by correspondence dated december and and march july august and date in which you request relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations regulations _ in support of your request for relief you have submitted the following facts and representations taxpayer a and her spouse taxpayer b taxpayers filed joint returns for the and tax years taxpayer a maintains a traditional individual retirement arrangement ira and a roth_ira with financial_institution c as custodian of the iras in taxpayer a successfully converted traditional_ira funds to a roth_ira and was aware that such conversions could take place only during tax years in which the taxpayers’ modified_adjusted_gross_income agi did not exceed dollar_figure on week 4x taxpayer a converted amount from traditional_ira x to roth_ira y the taxpayers’ earned_income was substantially less than dollar_figure however the - taxpayers filed an extension for their federal_income_tax return due to not having received several k-1 forms from financial_institution e the last k-1 form was received by the taxpayers and presented to the tax preparer on _ the income_tax return was completed and provided to the taxpayers for filing by the deadline the tax_return showed a modified agi for the taxpayers in excess of dollar_figure thus rendering taxpayer a ineligible to convert traditional_ira x to roth_ira y during that tax_year the tax_return was timely filed without including the ira conversion in income since the recharacterization was intended to be completed in _ as early as taxpayer a contacted officer d of financial_institution c stating that there will be no way that she and taxpayer b would be able to reduce their modified ag below dollar_figure officer d suggested that the taxpayers wait until their taxes were finalized prior to making a final_decision on whether to recharacterize roth_ira y as a traditional_ira officer d’s suggestion was accompanied by a disclaimer that he and financial_institution c were not tax advisors and by a further suggestion that taxpayer a check with her tax advisor to determine the best course of action on taxpayer a again contacted officer d and stated that she would in fact have to recharacterize roth_ira y as a traditional_ira at this point it was apparent that neither taxpayer a nor officer d was aware that october also was the deadline for completion of the roth_ira y recharacterization for the tax_year as no effort was made by either party to assure that recharacterization was completed by the deadline date on taxpayer a again contacted officer _ d and completed the recharacterization paperwork needed by financial_institution c however officer d relates that it was after this time that it was brought to his attention by financial_institution c’s operations department that the october deadline had not been met and that taxpayer a would need to consult a tax advisor for appropriate action financial_institution c denied taxpayer a’s request for recharacterization because it was after the deadline for completion of such transactions established under sec_408a of the internal_revenue_code code and sec_1_408a-5 of the federal_income_tax regulations il t regs taxpayer a filed this ruling_request seeking relief prior to discovery by the internal_revenue_service service that a recharacterization of the failed conversion had not been completed timely based on the facts and representations provided above taxpayer a requests a ruling that pursuant to sec_301_9100-3 of the regulations she be granted a period not to exceed six months from the date_of_issuance of this ruling letter to complete an election under sec_1 -408a- of the i t regs to recharacterize the roth_ira y to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the i t regs provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions __- sec_1_408a-5 q_and_a -6 of the i t regs describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that either has been contributed to a roth_ira or that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specific information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with modified agi in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth ra from an individual_retirement_arrangement other than a roth - ira during that taxable_year sec_1_408a-4 q a-2 of the i t regs provides in summary that an individual with modified agi in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year furthermore q a-2 b provides that a husband and wife must file a joint federal_income_tax return to convert an amount to a roth_ira and the modified agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_1_408a-5 q a-2 a of the i t regs provides guidance with respect to the calculation of income attributable to recharacterized amounts sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if the taxpayer’s request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a filed her request for relief before the failure to make a timely election was discovered by the service moreover because the grant of an extension only defers the payment of tax on the ira_distributions the interests of the government with relation to the revenues have not been prejudiced further the calendar_year is not a closed tax_year therefore with respect to your request for relief we believe that based on the information submitted and the representations contained herein you have met the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your failed conversion as a traditional_ira specifically the service has concluded that you have met the requirements of clause i of sec_301_9100-3 of the regulations therefore you are granted a period of days from the date of the issuance of this letter_ruling to recharacterize amount plus earnings thereon of roth_ira y as a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto rod this ruling is based on the assumption that traditional_ira x and roth_ira y meet the requirements of code sec_408 and sec_408a respectively at all relevant times this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent copies of this letter and related documents have been sent to your authorized representative in accordance with a power_of_attorney on file in this office any questions pertaining to the ruling please contact se t ep ra t1 for further information if you have t sincerely calder wabns carlton a watkins manager employee_plans technical group
